Citation Nr: 9924442	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to August 
1961 and from October 1961 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for 
arthritis of multiple joints is not plausible.

3.  The claim of entitlement to service connection for a skin 
disorder of the feet is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of 
multiple joints is not well grounded.  38 U.S.C.A. § 
5107(a)(West 1991).

2.  The claim for service connection for a skin disorder of 
the feet is not well grounded.  38 U.S.C.A. § 5107(a)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records for both periods of service reflect 
that the veteran was seen on one occasion in February 1962 
for pain in the left wrist.  The service medical records do 
not contain any complaints, findings or diagnoses referable 
to the veteran's claimed arthritis or skin disorders, and the 
clinical evaluations during each of the medical examinations 
was normal for all relevant systems, including during the 
September 1967 examination at discharge.  

Post-service clinical record include reports of private and 
VA treatment and examinations, and medical statements 
pertaining to various complaints and conditions during the 
period from November 1986 to September 1998.  Review of the 
medical records reflects treatment and examination for 
different medical conditions and disorders, including records 
discussed below pertinent to the veteran's claims.

A private progress note in November 1986 shows that the 
veteran was treated for gouty attack of the right ankle.  A 
subsequent private progress note in November 1986 shows that 
X-ray examination of both feet revealed degenerative changes 
of the second, third, and fourth metatarsal base regions of 
the right foot.  During that visit, two vesicular lesions at 
the plantar aspect of the right foot were noted.  A progress 
note later in November 1986 shows that the examiner observed 
no new blisters on the plantar aspect of the feet and that a 
lesion seemed to be clearing nicely.  The note contained 
assessments of traumatic arthritis, hyperhidrosis, tinea.   

Various private treatment notes beginning in April 1993 noted 
complaints of intermittent acute pain and swelling involving 
the veteran's joints over the prior ten years.  The 
impressions included migratory polyarthritis, etiology 
unclear; consider seronegative spondyloarthropathy, crystal 
deposition disease, rheumatoid arthritis and arthritis 
related to chronic hepatitis.  Subsequent private treatment 
notes from 1994 to 1996 reflect complaints and treatment 
associated with impressions including acute polyarthritis, 
etiology unclear; history of hyperuricemia and presumed gout; 
and abnormal liver function tests.  An April 1995 private 
progress note contains an impression that the veteran had 
intermittent polyarthritis quite likely secondary to gout. 

In an October 1996 private medical statement, Lawrence A. 
Jacobs, M.D., stated that the veteran had been unable to work 
since 1992 because of generalized pain and stiffness 
involving a number of areas.  The veteran felt that his 
symptoms were largely service related.  The impressions 
included a of history of polyarthritis without active 
synovitis at the present time; and history of abnormal liver 
function tests, currently normal. 

The veteran underwent a VA general medical examination in 
January 1997.  The report of that examination noted 
complaints of pain in the right knee, right ankle, and both 
wrists.  The veteran reported having no problem with the 
elbow.  He reported some stiffness in the neck and that he 
had blisters on his feet, which he dated to his active 
service.  On examination of the skin the report noted that 
blisters were found on the feet, which the veteran reportedly 
had had for many years.  These blisters were noted to be 
several in number, and to be a nuisance but not of great 
clinical significance.  After completion of the examination 
including of the musculoskeletal system, the diagnoses were 
(1) idiopathic blisters on the feet; (2) post-traumatic 
osteoarthritis of the right knee and right ankle with 
limitation and the knee injury was quite severe; (3) 
osteoarthritis of the right thumb and metacarpal with a 20% 
loss of strength, no deficiency of motion; (4) normal elbows; 
and (5) no other abnormality of joints or significant illness 
detected.  No X-ray studies were performed in conjunction 
with the examination.  

In a May 1997 private medical statement, Roger L. Kinney, 
M.D., stated that the veteran had been under his care since 
approximately 1972, and had been treated primarily for 
arthritis.  Dr. Kinney reported that this condition developed 
shortly after the veteran participated in a POW training 
exercise during service.  Dr. Kinney stated that the veteran 
primarily suffered with arthritic pain in the right knee and 
right ankle and that his symptoms had become progressively 
worse over the years.  The physician did note that the early 
records of the veteran (back to 1972) were unavailable, have 
been lost during the various office moves over the years.

From April 1996 to September 1998, private and VA clinical 
reports reflect treatment for different medical conditions 
and disorders.  A VA medical report of a January 1998 bone 
scan contains impressions including (1) faint lower cervical 
spine abnormality, suggestive of degenerative disease;  (2) 
changes involving several bilateral upper and lower extremity 
joints suggestive of arthritis; and (3) no demonstrable bone 
metastases.

During an April 1999  hearing held in Washington, D.C. before 
the undersigned, the veteran testified essentially that he 
injured his right knee and ankle during training in 1967.  
The training involved being tied with his legs behind his 
back and then being placed in a box in a constrained position 
for an extended time.  The training was to prepare him prior 
to his service in Vietnam, in case he was captured and became 
a prisoner of war.  He testified that he went to a dispensary 
after this training.  There he was told that he just had a 
sprain, for which he was given an ankle wrap.  He mentioned 
the wrap in a letter to his wife at the time.  He testified 
that he was later treated during service for a right ankle 
sprain and right knee, and probably within two years after 
service.  He indicated that although gout was first 
diagnosed, he was subsequently diagnosed with arthritis.  The 
veteran testified that his work as a telegraph operator made 
constant use of his right thumb to work a telegraph key.  He 
testified that physicians have told him that this repetitive 
use of the right hand caused his right hand joint arthritis.  
The veteran testified that his  skin disorder of the feet 
began during service in Vietnam and was due to wearing boots 
in wet conditions.  

The veteran has presented several lay statements attesting 
that the veteran's claimed arthritis and skin disorders were 
due to injuries and conditions experienced in service.  He 
also provided a copy of a letter to his wife during service 
that mentions his wrap, and a certificate of training in a 
course of survival evasion, resistance and escape (SERE).

Analysis

The veteran is seeking service connection for arthritis of 
multiple joints, and for a skin disorder of the feet.  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For purposes of 
determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court), lay observation 
is competent. 

Arthritis of Multiple Joints

Regarding the arthritis disorder claim, the clinical record 
shows that the veteran is currently diagnosed with an 
arthritis disorder involving multiple joints.  However, the 
veteran's service medical records show no indication of any 
treatment for, or diagnosis of, any arthritis disorder during 
his two periods of service.  The only pertinent record of 
treatment during service shows only that the veteran was seen 
once for left wrist pain, with no subsequent follow-up 
visits.  Although the veteran has indicated that there should 
be other service medical records, the claims file shows that 
attempts to find any further records were not successful.  
However, the record does contain the report of the veteran's 
September 1967 discharge examination, which shows that the 
evaluation of the veteran's extremities, spine and other 
musculoskeletal system was normal.  The record does not show 
clinical evidence of an arthritis disorder until November 
1986, when degenerative changes were found in the right foot.  
Moreover, there is no documentation of record of medical 
evidence showing that a postservice arthritis disorder has 
been related to service.    

A statement from Dr. Kinney stated that the veteran that the 
veteran's condition developed shortly after he participated 
in a POW training exercise during service.  However, this 
statement was made based on a history provided by the veteran 
and not based on the clinical evidence.  As noted above, Dr. 
Kinney stated that he did not begin treating the veteran 
until 1972, several years after service.  Moreover, the first 
private treatment reports of record are in 1986, when the 
veteran was seen for treatment of arthritis.  Further, the 
clinical record does not otherwise substantiate any suggested 
relationship between the veteran's arthritis disorder and 
service.

Thus, while the veteran contends that service connection 
should be granted for  arthritis of multiple joints, the 
record demonstrates that no such disorder was found during 
his periods of active service or until much later after 
service in 1986.  In short, no medical or other competent 
evidence has been presented showing that he currently has 
arthritis of multiple joints which is related to service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As noted 
above, a medical statement has indicated that the veteran's 
arthritis condition started shortly after some inservice 
training.  This statement, and any suggested nexus between 
the veteran's current arthritis disorder and service, is 
shown to be based on the veteran's self-reported medical 
history, and not based on clinical findings.  As such, the 
opinion carries little probative weight as it appears to have 
been based entirely on the history provided by the veteran, 
which is not supported by the objective evidence of record.  
See Guimond v. Brown, 6 Vet.App. 69, 72 (1993); Reonal v. 
Brown, 5 Vet.App. 458, 460-61 (1993).  See also LeShore v. 
Brown, 8 Vet.App. 406 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner does not 
constitute competent medical evidence for purposes of 
rendering a claimed well grounded). 

Skin Disorder of the Feet

Regarding the veteran's claim pertaining to a skin disorder 
of the feet, the clinical record shows that in November 1986, 
the veteran was found to have two vesicular lesions on the 
right foot.  This was diagnosed as tinea.  And during a 
January 1997 VA examination, blisters were found on the feet, 
which were noted by the examiner not to be of great clinical 
significance.  The diagnosis at that time was idiopathic 
blisters on the feet.  

The record does not contain medical evidence showing that any 
of these skin conditions are related to one another or that 
they represent a chronic, as opposed to an acute and 
transitory disorder.  The veteran's service medical records 
show no indication of any treatment for, or diagnosis of, any 
skin disorder during his two periods of service.  The first 
clinical evidence of any skin symptomatology is many years 
after service in November 1986, when on removal of plantar 
straps and padding, an examiner found the two vesicular 
lesions on the plantar aspect of the right foot.  No 
pertinent assessment was made at that time.  A later progress 
note that month indicated that no new blisters were formed 
and that the condition seemed to be clearing nicely.  There 
was an assessment at that time of tinea.  Subsequently there 
is no further clinical evidence of blisters of the feet until 
the January 1997 VA examination, when several blisters were 
found on the feet.  Again, these were noted by the examiner 
not to be of great clinical significance, and were diagnosed 
as idiopathic blisters on the feet.  

Even assuming that the veteran does have a current skin 
disorder of the feet, the record does not show any competent 
medical evidence relating any current skin disorder of the 
feet, to an in-service injury or disease, or to be in any way 
related to service.  As stated above, there is no record of 
any inservice skin disorder and the first clinical evidence 
of a skin condition is not until many years after service in 
1986.  Nor is there any documented competent medical evidence 
of record linking any claimed current skin condition of the 
feet to service.    

Conclusion

The veteran has submitted no medical or other competent 
evidence to relate any current arthritis disorder or skin 
disorder to service.  The Board notes that the veteran has 
testified and provided lay statements by him and others 
attesting to the belief that a current arthritis disorder and 
skin disorder of the feet are related to service.  While the 
veteran is certainly capable of providing evidence of 
symptomatology himself, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).
 
Therefore, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefits 
sought on appeal are denied. 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Evidence of well-grounded claims not having been submitted, 
the claims of entitlement to service connection for arthritis 
of multiple joints, and for a skin disorder of the feet, is 
denied.




		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

